Case: 1:18-cv-00087-MWM-KLL Doc #: 205 Filed: 10/21/20 Page: 1 of 2 PAGEID #: 1227

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

KIJAI KHAMISL et al., d Case No. 1:18-cv-87
Plaintiffs, : Judge Matthew W. McFarland
: Magistrate Judge Karen L. Litkovitz

VS.

JOSEPH DETERS, et al.,

Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 177),
OVERULING OBJECTIONS, AND DENYING AS MOOT PENDING RESPONSES
AND MOTIONS (Docs. 190, 192, 194, 196, 198)

 

The Court has reviewed the Report and Recommendation of Magistrate Judge
Karen L. Litkovitz (Doc. 177), to whom this case is referred pursuant to 28 U.S.C. § 636(b).
In the Report, Magistrate Judge Litkovitz recommends that the Court dismiss Plaintiffs’
complaint without prejudice. Plaintiffs filed Objections to the Report, in response to
which Defendants filed memoranda supporting the Magistrate Judge’s recommended
disposition. Plaintiffs also filed subsequent motions.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon review, the Court finds
that Plaintiffs’ objections are not well-taken and are accordingly OVERRULED. The
Court ADOPTS the Report and Recommendation (Doc. 177) in its entirety. Accordingly,
the Court orders as follows:

1. Plaintiffs’ complaint is hereby DISMISSED.
Case: 1:18-cv-00087-MWM-KLL Doc #: 205 Filed: 10/21/20 Page: 2 of 2 PAGEID #: 1228

2. The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a) that for the reasons
expressed in the Report, an appeal of this Order adopting the Report would
not be taken in good faith, and therefore DENIES plaintiffs leave to appeal in
forma pauperis. Plaintiffs remain free to apply to proceed in forma pauperis in the
Court of Appeals. Callihan v. Schneider, 178 F.3d 800, 803 (6th Cir. 1999).

3. Plaintiffs’ responses to the Report and motions to immediately vacate the
criminal judgment are DENIED AS MOOT.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Hoh wt GD

JUDGE MATTHEW W. McFARLAND
